Case 2:21-cr-00025-Z-BR Document 48 Filed 09/21/21 Page1iof4 PagelD 227

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

AMARILLO DIVISION
UNITED STATES OF AMERICA §
8
Plaintiff, §
§
Vv. § 2:21-CR-25-Z-BR-(1)
8
BART WADE REAGOR §
§
Detendant. §
ORDER

Before the Court is Defendant’s Motion to Dismiss Indictment (ECF No. 34) (“Motion”)
requesting that the Court dismiss Counts One and Two of the Government’s Indictment
(“Indictment”) for failure to state an offense. After considering Defendant’s Motion, the
Government’s Response, and relevant Fifth Circuit case law, the Court FINDS that Defendant’s
Motion should be and is hereby DENLED.

PROCEDURAL HISTORY

On April 22, 2021, a federal Grand Jury indicted Defendant on two counts of Bank Fraud
pursuant to 18 U.S.C. § 1344(2) and one count of False Statement to a Bank pursuant to 18 U.S.C.
§ 1014. The Government filed the signed Indictment (ECF No. 1) on the same day. In charging
Defendant with Bank Fraud, the Government alleges that Defendant misrepresented the intended
purpose of a loan he received from International Bank of Commerce (IBC) and diverted loan
proceeds to his personal account for personal expenses. ECF No.1 at 4, § 10. On September 14,
2021, Defendant filed the Motion requesting the Court dismiss Counts One and Two of the

Indictment,

 
Case 2:21-cr-00025-Z-BR Document 48 Filed 09/21/21 Page 2of4 PagelD 228

LEGAL STANDARD

It is well-established law in the Fifth Circuit that “an indictment is legally sufficient if (1)
each count contains the essential elements of the offense charged, (2) the elements are described
with particularity, and (3) the charge is specific enough to protect the defendant against a
subsequent prosecution for the same offense.” U.S. v. Blevins, 755 F.3d 312, 319 (Sth Cir. 2014),
“The law does not compel a ritual of words, and an indictments validity depends on practical, not
technical, considerations.” U.S. v. Sanchez, 502 F.App’x 375, 383 (Sth Cir. 2012). Increased clarity
is not the concern, but whether the indictment “conforms to minimal constitutional standards.”
U.S. v. Devoll, 39 F.3d 575, 579 (Sth Cur. 1994). “An indictment that closely tracks the language
under which it is brought is sufficient to give a defendant notice of the crimes with which he is
charged.” U.S. v. Richard, 775 F.3d 287, 292 (Sth Cir. 2014). Further, “an indictment need not list
every particular of the offense,” but “simply needs to allege each element of the crime in a way
that allows the accused to prepare his defense and invoke the Double Jeopardy Clause in a
subsequent proceeding.” Jd.

ANALYSIS

Defendant argues that the Indictment’s allegations “do little” to provide him “notice of the
allegations against which he must defend.” ECF No. 34 at 4. Here, the Court finds the
Government’s Indictment adequately notices Defendant with sufficient information to put on a
proper defense and to protect against Double Jeopardy.

Counts One and Two of the Indictment contain the essential elements of the offense
charged and describe each element with particularity. ECF No. | at 4. The Indictment’s language
directly tracks the language in the Federal Criminal Code, alleging Defendant “did knowingly and

intentionally devise and execute and attempt to devise and execute a scheme and artifice to obtain,

 
Case 2:21-cr-00025-Z-BR Document 48 Filed 09/21/21 Page 3of4 PagelD 229

by means of materials false and fraudulent pretenses, representations, and promises, any of the
moneys, funds, assets, securities, and other property owed by, and under custody and control of
International Bank of Commerce, a financial institution ,,..” ECF No. | at 4, para. 9; See 18 U.S.C.
§ 1344. The Indictment’s language goes beyond the required close tracking, It directly follows the
language of the relevant statute and is sufficient to provide the required notice to Defendant.

Furthermore, the charge included in Counts One and Two of the Indictment is specific
enough to protect Defendant against a subsequent prosecution for the same offense and allows
Defendant to prepare a proper defense to the allegations raised. Defendant argues the Indictment
alleges only a “single omission” and not any other series of acts or transactions that would
constitute a “scheme or artifice” under 18 U.S.C. § 1344. ECF No. 34 at [.

However, the Government argues, and the Court agrees, the Indictment provided enough
specifics to give Defendant proper notice so that he can prepare his defense. ECF No. 37 at 6.
Specifically, the Indictment alleges Defendant (1) “misrepresented an intended purpose of the loan
... omitted from disclosure to IBC and concealed from IBC the material fact that he planned to
divert some of the proceeds from the working capital loan to [Defendant’s] personal account ...;”
(2) after receiving the first $5,000,000 in loan proceeds, Defendant “caused a portion of the
proceeds to be transferred into [his] personal account; and (3) diverted these loan proceeds despite
the loan agreement’s prohibition that Defendant and others not divert loan proceeds to their

personal bank accounts. ECF No.1 at 4-5, § 10-12.

 
Case 2:21-cr-00025-Z-BR Document 48 Filed 09/21/21 Page 4of4 PagelD 230

CONCLUSION

The Court finds that the Indictment provides adequate notice to the Defendant to prepare
his defense and to protect defendant against Double Jeopardy. For the reasons stated above, the

Court DENIES Defendant’s Motion to Dismiss Indictment.

 

SO ORDERED tg ae

September Zl , 2021

 

MATTHEW J. KACSMARYK
UNITED STATES DISTRICT JUDGE

 
